DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 11/13/2020. Claims 1-2, 5, 8, 10 and 22 have been amended. Claims 33-34 have been newly added. Claims 3-4 have been cancelled. Claims 1-2, 5-24, and 33-34 have been examined and are pending.
Response to Arguments

Applicants’ arguments in the instant Amendment, filed on 11/13/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “The Examiner rejects claims 1-2 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0297110 of Kavi (hereinafter "Kavi"). These rejections are respectfully traversed. 
		Applicant respectfully reminds the Examiner that a claim is anticipated only if each element as set forth in the claim is either found, expressly or inherently described, in a single prior art reference.2 In addition, "[t]he identical invention must be shown in as complete detail as is contained in the ... claims" and "[t]he elements must be arranged as required by the claim."3 
		1Applicant notes, however, that the Examiner's indication states that the claims are dependent upon a rejected base claim but claim 16 is independent and claims 17-24 dependent from claim 16. 
		2Verdegaal Bros. v. Union Oil Co. of California, 2 USPQ 2d 1051, 1053 (Fed. Cir. 1987); MPEP §2131. ” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the amended language is indeed taught by Kavi in view of Yap, as described below in the rejections of the current amendment.
Applicant’s arguments: “In regard to inherency of a reference, "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic."4 Thus, in relying upon the theory of inherency, an Examiner must provide a basis in fact and/or technical reasoning to support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.5 
		Amended independent claim 1 recites (inter alia): encryption circuitry to cryptographically secure data objects at least partially based on the one or more memory tags, wherein the encryption circuitry is to use the identification tag to at least partially define a tweak input to an encryption algorithm used to cryptographically secure the data objects and use the encryption tag to identify one or more encryption keys used in the encryption algorithm. ”
encryption circuitry to cryptographically secure data objects at least partially based on the one or more memory tags.” The latter limitation of “wherein the encryption circuitry is to use the identification tag to at least partially define a tweak input to an encryption...” The pointer circuitry 126 which defines the virtual address 130 the identification tag 144 resides; where the 8 most significant bits (i.e. bits 56-62) define the means for as a tweak or as part of a tweak in the encryption algorithm 136. Alternatively, the identification tag 144 may be used as a key identifier (KeyID) 152 used to select the cryptographic key 154 used for encryption and/or integrity [Specification, ¶0024].  
As such, different bit combination off an object address for Set Index (analogous to an identification tag) for different objects, or for different applications, different tasks or different processor cores; where randomly selecting and changing address maps to address decoders thwarting side-channel attacks [Kavi, ¶0036]. More importantly, Kavi teaches an address mapping that includes two or more address bits as set indexes for the virtual segment and the selected address bits are different for each virtual segment. A cache address decoder is provided for each virtual segment to protect against the side channel attack. Each physical cache address decoder includes an address mask register to extract the selected address bits to locate objects in the virtual segment. The method for selecting the address bits for a set index 
More importantly, the canceled claim 3 now incorporated into claim 1 on page 3 of the Non-Final dated 08/13/2020, cited to Yap to teach “wherein the encryption circuitry is to use the identification tag to at least partially define a tweak input to an encryption...” [¶¶0017, 0020-0021 and 0024: embodiment of an encryption module 300 (encryption circuitry is to use the identification tag), and base tweak for each of the sub-blocks at the address... The tweak encryption engine 354 then generates an encrypted base tweak and may use the same encryption technique and tweak (encryption) key 314 used by the encryption tweak encryption engine 312]. Yap is an invention that uses a memory address to form a tweak key to use to encrypt and decrypt data. Therefore, the amended language is taught by the prior art of Kavi, in view of Yap.
Applicant’s arguments: “The Office Action has not shown how Kavi discloses, teaches, or suggests these features. For example, the cited portions of Kavi merely disclose a decoder that is "dedicated" to encryption algorithms. Kavi does not disclose, however, separate identification and encryption tags in address pointers, nor that such tags are used in an encryption algorithm to cryptographically secure data objects. 
		For at least these reasons, Applicant asserts that independent claim 1 is allowable over the Kavi reference. Independent claim 10 recites features similar, but not identical, to those recited in independent claim 1. Therefore, claim 10 is also allowable, for example, for the same reasons as identified above. Additionally, the corresponding dependent claims from these independent claims are also patentably distinct for analogous reasons. Notice to this effect is respectfully requested in the form of a full allowance of these claims.
		3 Richardson v. Suzuki Motor Co., 9 USPQ 2d 1913, 1920 (Fed. Cir. 1989); In re Bond, 15 USPQ 2d 1566 (Fed. Cir. 1990); MPEP §2131 (emphasis added). 
4 MPEP §2112 (citing In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ 2d 1955, 1957 (Fed. Cir. 1993) (emphasis in original). 
s MPEP §2112 (citing Ex Parte Levy, 17 USPQ 2d 1461, 1464 (Bd. Pat. at App. and Inter. 1990) (emphasis in original).”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kavi does disclose “encryption circuitry to cryptographically secure data objects at least partially based on the one or more memory tags;” to which encryption algorithms are being performed for specific (cache) decoders 602a-c, albeit in a in a dedicated fashion for different tasks or 
Applicant’s arguments: “The Examiner rejects claims 3-6 and 8-15 under 35 U.S.C. § 103 as being unpatentable over Kavi in view of U.S. Patent Application Publication No. 2015/0169472 of Yap et al. (hereinafter "Yap"). The Examiner further rejects various claims under 35 U.S.C. § 103 as being unpatentable over several references, including Kavi, Yap, and U.S. Patent No. 6,594,751 issued to Leivent et al. (hereinafter "Leivent"). These rejections are respectfully traversed. 
		Applicant respectfully reminds the Examiner that to establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation; either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Third, the prior art reference (or references when combined) must teach or suggest all of the claim limitations.6 
		It is respectfully submitted that the rejected claims are patentable over the art of record based on at least the third criterion of obviousness: none of the references alone or in combination teach, suggest, or disclose each claim limitation of the independent claims. Specifically, it has not been shown how Yap or Leivent resolve at least the deficiencies of Kavi discussed above. For at least these reasons, all of the pending claims have been shown to be allowable as they are patentable over the references of record. Notice to this effect is respectfully requested in the form of a full allowance of these claims.
		6 See M.P.E.P. §2142-43.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Kavi and Yap are from the same endeavor of the invention: Security improvement (G06F2212/1052). Kavi teaches an apparatus for improving computer cache performance and for protecting memory systems against some side channel attacks; where physical cache memory is divided into one or more virtual segments. Some virtual segments are dedicated for encryption programs [Kavi, 0023]. Additionally, Yap using a memory address to form a tweak key to use to encrypt and decrypt data; where a base tweak is a function of the address of the data in the memory for a first sub-block of the received data [Yap, 0024].
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6: “...the memory tags..;” for clarity, recommend inserting – “...the one or more memory tags...,” due to claim 1, line 5.  Appropriate correction is required.

Allowable Subject Matter
Claims 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 8-15, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kavi, US PG Publication (2012/0297110 A1), in view of Yap et al., hereinafter (“Yap”), US PG Publication (2015/0169472 A1).

Regarding claim 1, Kavi teaches an apparatus, comprising:  [Kavi, ¶0023: present invention provides a method for protecting against a side channel attack. A physical cache memory is provided. The physical cache memory is divided into one or more virtual segments. ¶0050: the various illustrative logical blocks, modules, circuits, and algorithm steps described herein may be implemented as electronic hardware, computer software, or combinations of both]
[Kavi, ¶0045: The present invention provides a device to improve the performance that includes one or more processors (or cores) a physical memory]
cache memory communicatively coupled to one or more of the plurality of processor cores; [Kavi, ¶0045: The present invention provides a device to improve the performance that includes one or more processors (or cores) a physical memory communicably coupled to the processors, at least one physical cache memory communicably coupled to the processor and the physical memory, which is divided into one or more virtual partitions, an address mapping associated with each virtual partition, and a cache decoder for each virtual cache partition] and
pointer security circuitry to define one or more memory tags in memory address pointers, the memory tags comprising an identification tag and an encryption tag; and [Kavi, ¶0036: The present invention uses different bit combinations of an object address for Set Index (in memory address pointers) instead of the same lower end bits as used in today's processors (as shown in FIG. 6). In fact, different address bits can be used as the set index (an identification tag) for different objects, or for different applications, different tasks or different processor cores. The use of different address bits for set index will spread objects across cache memories. ¶0037: A cache decoder (pointer security circuitry) is a hardware circuit that maps an address to a location (or set index) in (cache) memory (to define define). Mapping an address to a cache set relies on using a portion of the address. Consider an address space of 2N bytes (i.e., each program object is identified by N address bits), and a cache with 2n line, each containing 2b bytes for a total data capacity of 2(n−b) bytes. Then use m bits out of the N address bits to locate a set with k lines (an encryption tag) (k-way associative) where m=(n−log2(k)); and use b additional bits to locate a byte, leaving (N−m−b) bits as the tag (one or more memory tags)]
encryption circuitry to cryptographically secure data objects at least partially based on the one or more memory tags, [Kavi, ¶0039: Fig. 6 shows a block diagram of multiple decoders (e.g. 602 a, 602 b and 602 c) used with a single cache address for present invention 600; by dedicating a decoder 602 to encryption algorithms (encryption circuitry to cryptographically secure data objects), the same goals of locking cache sets can be achieved. By randomly selecting different decoders 602 (i.e., different masks) for different tasks or functions within a task, the same goals as the randomizing cache set indexes can be achieved. Moreover, one can consider changing the masks used by a decoder on every context switch of a program to further randomize the set indexes]
While Kavi teaches one or more memory tags, an encryption tag and encryption circuitry [Kavi, ¶0037: Then use m bits out of the N address bits to locate a set with k lines (an encryption tag)(k-way associative) where m=(n−log2(k)); and use b additional bits to locate a byte, leaving (N−m−b) bits as the tag (one or more memory tags); ¶0039: Fig. 6 shows a block diagram of multiple decoders (e.g. 602 a, 602 b and 602 c) used with a single cache address for present invention 600; by dedicating a decoder 602 to encryption algorithms (encryption circuitry)] and use the encryption tag to identify one or more encryption keys [Kavi, ¶0036: use of different address bits for set index will spread objects across cache memories, leading to more uniform utilization of cache memory entries. ¶0038: By randomly selecting different decoders 602 (i.e., different masks) for different tasks or functions within a task (to identify one or more encryption keys), the same goals as the randomizing cache set indexes can be achieved. Moreover, one can consider changing the masks used by a decoder on every context switch of a program to further randomize the set indexes. In addition, this will also thwart some cyber security attacks aimed at discovering secret keys]; however, Kavi fails to explicitly teach but Yap teaches  wherein the encryption circuitry is to use the identification tag to at least partially define a tweak input to an encryption algorithm used to cryptographically secure the data objects [Yap, Fig. 3 and ¶0017: embodiment of an encryption module 300 (encryption circuitry is to use the identification tag), comprising an implementation of the encryption modules 300a, 300b, that performs encryption (an encryption algorithm used to cryptographically secure the data objects ) and decryption using the logical or physical address of the data in the memory storage array 104, 204. The encryption engine 302 includes a tweak generator 306 that generates (at least partially define) a base tweak based on an address 308 (logical or physical address 116, 210) of the write data 310 being received. In one embodiment, the tweak generator 306 generates a value based on a channel address concatenated with the logical or physical address for the data and padded with zeros to form a fixed bit length base tweak for encryption (a ), such as 128 bits. ¶¶0020-0021: Tweak encryption engine 354 generates an encrypted base tweak and may use same encryption technique and tweak 314]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an apparatus for improving computer cache performance and for protecting memory systems against some side channel attacks of Kavi before him or her by including the teachings of using a memory address to form a tweak key to use to encrypt and decrypt data of Yap. The motivation/suggestion would have been to show that it would be obvious to try the tweak generator to generate a tweak input for the encryption circuit [Yap, ¶0017].

Regarding currently amended claim 2, the combination of Kavi and Yap teach  claim 1 as described above.
Kavi teaches wherein the identification tag identifies a type, a function, a memory location, or a use for a data object. [Kavi, ¶0038: For example, as shown in FIG. 5, the selection of different address bits for Set Index can be achieved using a “mask” 502: a mask consists of “1s” in bit positions comprising the desired set index positions, and “0s” in all other bit positions. The mask 502 is “ANDed” with the object address 504 to extract bits comprising the Set Index (an identification tag). Special registers, called Mask Registers can be included in the processor hardware along with instructions to load new mask values into these registers so that control software can choose and dynamically change the bits for Set Index. The complement mask 506 is “ANDed” with the object address 504 (a data object) to extract bits comprising the tag. In today's architectures the decoder locates a cache line for an address by using a portion of the address. The bits used by the decoder are constant. However, by masking the address through a mask register, as shown above, one can chose which bits of the address will be used by the decoder, thus the bits used for decoding need not remain fixed. It is very simple to add multiple address decoders with a single cache, each decoder provided with a different mask register.]

Regarding currently amended claim 5, the combination of Kavi and Yap teach claim 1 as described above.
Kavi teaches wherein the one or more tags include a small object tag, wherein the pointer security circuitry a tweak input to the encryption algorithm at least partially based on a value of the small object tag. [Kavi, ¶0039: Each decoder (pointer security circuitry)(e.g., 602 a, 602 b and 602 c) can be dedicated to a specific function, task or even an object type (such as an array)(a value). By using masks (a small object tag) to create multiple decoders 602]

Regarding claim 6, the combination of Kavi and Yap teach claim 5 as described above.
Kavi teaches wherein the small object tag indicates that a cacheline includes a number of identification tags associated with a number of objects stored in the cacheline with the number of identification tags, to enable subcacheline granularity of memory ¶¶0014-0015: Partitioning caches and randomizing data placement & replacement policies aid in how data is stored where each entry contains a new set address (number of identification tags). ¶0035: The present invention provides for very general and flexible apparatus than any previous approaches to improve the distribution of program objects (a number of objects stored in the cacheline) and reduce cache conflicts. ¶0041: Referring now to FIG. 7, a flow chart of a method 700 for protecting against a side channel attack (e.g., Percival's Attack or Bernstein's Attack) and improving the utilization of cache memories is shown. A physical cache memory is provided in block 702. The physical cache memory can be a L-1 cache, a L-2 cache, a L-3 cache, a Last Level Cache (LLC), a main memory or other type of memory. The physical cache memory is divided into one or more virtual segments in block 704. An address mapping is selected for each virtual segment in block 706 (enable subcacheline granularity of memory tagging)]
Regarding currently amended claim 8, the combination of Kavi and Yap teach claim 1 as described above.
Kavi teaches wherein the one or more memory tags further comprises ¶0041: Virtual segment 706 includes set index and different selected address bits]

Regarding claim 9, the combination of Kavi and Yap teach claim 1 as described above.
¶0043: Further, tweak generation effects on timing may be hidden by performing the tweak calculation while the error correction code (ECC) operation is performed on the data so the tweak is generated just-in-time for the data being outputted from the ECC operation, without requiring any buffering]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an apparatus for improving computer cache performance and for protecting memory systems against some side channel attacks of Kavi before him or her by including the teachings of using a memory address to form a tweak key to use to encrypt and decrypt data of Yap. The motivation/suggestion would have been to show that it would be obvious to try the tweak generator to generate a tweak input to perform a validity check [Yap, ¶0043].
Regarding claim 10, Kavi teaches computer-readable device having instructions, which when executed by at least one processor, cause the at least one processor to perform operations, comprising:
receive a request to define a memory address pointer; [Kavi, ¶0041: shows in Fig. 7 a method for protecting against a side channel attack]
  ¶0036: different address bits can be used as the set index for different objects, or for different applications, different tasks or different processor cores. The use of different address bits for set index will spread objects across cache memories] 
generate an identification tag associated with the type or function of the data; [Kavi, ¶0036: The present invention uses different bit combinations of an object address for Set Index instead of the same lower end bits as used in today's processors]
embed the identification tag within the memory address pointer; [Kavi, ¶0038: The complement mask 506 is “ANDed” with the object address 504 to extract bits comprising the tag. Special registers, called Mask Registers can be included in the processor hardware along with instructions to load new mask values into these registers so that control software can choose and dynamically change the bits for Set Index] and 
While Kavi teaches an encryption circuitry uses the identification tag [Kavi, ¶0037: Then use m bits out of the N address bits to locate a set with k lines (k-way associative) where m=(n−log2(k)); and use b additional bits to locate a byte, leaving (N−m−b) bits as the tag (one or more memory tags). ¶0039: Fig. 6 shows a block diagram of multiple decoders (e.g. 602 a, 602 b and 602 c) used with a single cache address for present invention 600; by dedicating a decoder 602 to encryption algorithms].
using the one or more encryption keys and  to the encryption algorithm that is at least partially defined by the identification tag. [Yap, Fig. 3 and ¶0017: embodiment of an encryption module 300 (encryption circuitry), comprising an implementation of the encryption modules 300a, 300b, that performs encryption and decryption using the logical or physical address of the data in the memory storage array 104, 204. The encryption engine 302 includes a tweak generator 306 that generates a base tweak based on an address 308 (logical or physical address 116, 210) of the write data 310 being received. In one embodiment, the tweak generator 306 generates a value based on a channel address concatenated with the logical or physical address for the data and padded with zeros to form a fixed bit length base tweak for encryption (a tweak input to an encryption algorithm), such as 128 bits]
generate an encryption tag that identifies one or more encryption keys; [Yap, ¶0024: The tweak encryption engine 354 then generates an encrypted base tweak and may use the same encryption technique tweak (encryption) key 314]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an apparatus for improving computer cache performance and for protecting memory systems against some side channel attacks of Kavi before him or her by including the teachings of using a memory address to form a tweak key to use to encrypt and decrypt data of Yap. The motivation/suggestion would have been to show that it would be 

Regarding claim 11, the combination of Kavi and Yap teach claim 10 as described above.
Kavi teaches wherein the identification tag is a first identification tag, wherein the operations further include:
receive a request to access the memory address pointer; [See Kavi, ¶0041]
receive a second identification tag associated with the request to access the memory address pointer; [See Kavi, ¶0036: The present invention uses different bit combinations of an object address for Set Index instead of the same lower end bits as used in today's processors]
deny access to the request to access the memory address pointer, if the first identification tag mismatches the second identification tag. [Kavi, ¶0006: A cache miss results when tag bits 110 are compared with tag bits 306 of object address 302 when verify concurrency of identified set of cache memory locations]
However, Kavi fails to explicitly teach but Yap teaches compare the first identification tag to the second identification tag; [Yap, ¶0059: a tweak engine to generate the base tweak, wherein the tweak engine provides the base tweak to the encryption engine, wherein the encryption engine determines the sub-block tweak to provide to combine when the sub-block is received] and 


Regarding claim 12, the combination of Kavi and Yap teach claim 10 as described above.
Kavi teaches wherein the operations further include: associate the memory address pointer with a number of objects of a cacheline; [Kavi, ¶0021: Another invention described herein permits the use of multiple address decoders to generalize set associative addressing of cache memories. Using two or more address decoders, it is possible to group two or more cache locations (or cache lines) into a set. Each different decoder identifies one member of a cache set (a cacheline)]
and set a small object tag within the memory address pointer to indicate that the memory address pointer is associated with the number of subsets of objects of the cacheline. [Kavi, ¶0039: Each decoder (e.g., 602 a, 602 b and 602 c) can be dedicated to a specific function, task or even an object type (such as an array). By using masks (a small object tag) to create multiple decoders 602.]

Regarding claim 13, the combination of Kavi and Yap teach claim 12 as described above.
Kavi teaches wherein operations further comprise: store a plurality of memory tags in the cacheline with the number of objects in the cacheline to provide sub-cacheline granularity of memory tagging. [Kavi, ¶¶0014-0015: Partitioning caches and randomizing data placement & replacement policies aid in how data is stored where each entry contains a new set address (number of identification tags). ¶0035: The present invention provides for very general and flexible apparatus than any previous approaches to improve the distribution of program objects (a number of objects stored in the cacheline) and reduce cache conflicts. ¶0041: Referring now to FIG. 7, a flow chart of a method 700 for protecting against a side channel attack (e.g., Percival's Attack or Bernstein's Attack) and improving the utilization of cache memories is shown. A physical cache memory is provided in block 702. The physical cache memory can be a L-1 cache, a L-2 cache, a L-3 cache, a Last Level Cache (LLC), a main memory or other type of memory. The physical cache memory is divided into one or more virtual segments in block 704. An address mapping is selected for each virtual segment in block 706 (enable subcacheline granularity of memory tagging)]

Kavi teaches wherein the memory address pointer is a virtual memory address pointer. [See Kavi, ¶0041: Referring now to FIG. 7, a flow chart of a method 700 for protecting against a side channel attack (e.g., Percival's Attack or Bernstein's Attack) and improving the utilization of cache memories is shown. A physical cache memory is provided in block 702. The physical cache memory can be a L-1 cache, a L-2 cache, a L-3 cache, a Last Level Cache (LLC), a main memory or other type of memory. The physical cache memory is divided into one or more virtual segments (a virtual memory address pointer) in block 704. An address mapping is selected for each virtual segment in block 706 (enable subcacheline granularity of memory tagging)]]

Regarding claim 15, the combination of Kavi and Yap teach claim 10 as described above.
However, Kavi fails to explicitly teach but Yap teaches wherein the tweak to the encryption algorithm includes the identification tag and a physical memory address. [Yap, ¶0010: uses an address of the data block in a memory device to read/write to generate different tweaks]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an apparatus for improving computer cache performance and for protecting memory systems against some side channel attacks of Kavi before him or her by including the 

Regarding claim 33, the combination of Kavi and Yap teach claim 1 as described above.
Kavi teaches wherein the encryption circuitry further is to use the identification tag to identify the one or more encryption keys used in the encryption algorithm. [Kavi, ¶0036: Set Index (the identification tag) for different objects, or for different applications, different tasks or different processor cores; where randomly selecting and changing address maps to address decoders thwarting side-channel attacks. ¶¶0036-0037: Each of the decoders performs an encryption algorithm(s) that is based on the random selection of bits for addressing memory systems that would access a key that cannot be easily leaked or retrieved]

Regarding claim 34, the combination of Kavi and Yap teach claim 10 as described above.
Kavi teaches wherein the operations further include embed the encryption tag within the memory address pointer. [Kavi, ¶0023: An address mapping is selected for each virtual segment (embed the encryption tag within the memory address pointer). Some virtual segments are dedicated for encryption programs. ¶0038: The complement mask 506 is “ANDed” with the object address 504 to extract bits comprising the tag. Special registers, called Mask Registers can be included in the processor hardware along with instructions to load new mask values into these registers so that control software can choose and dynamically change the bits for Set Index]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kavi, US PG Publication (2012/0297110 A1), in view of Yap et al., hereinafter (“Yap”), US PG Publication (2015/0169472 A1), in view of Leivent et al., hereinafter (“Leivent”), US PG Publication (6,594,751 B1).
Regarding claim 7, the combination of Kavi and Yap teach claim 1 as described above.
However, the combination of Kavi and Yap fail to explicitly teach but Leivent teaches wherein the one or more memory tags include a bound distance tag, wherein the pointer security circuitry is configured to identify a distance of stray of a memory address pointer from a location of an object. [Leivent, Col 9, lines 45-47: a cluster field 217 indicating the cluster in the Segment of that database, and an offset field 218 indicating the offset or distance in addressable units (bytes) from the beginning of the cluster at which the region begins]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kavi and Yap before him or her by including the teachings of Leivent. The .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        



/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497